Citation Nr: 1711612	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  05-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative arthritis of the right knee, rated as limitation of flexion, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative arthritis of the left knee, rated as limitation of flexion, evaluated as 10 percent disabling prior to January 26, 2017, and as 20 percent disabling on and after that date. 

3.  Entitlement to an initial compensable evaluation for degenerative arthritis of the right knee, rated as limitation of extension (from January 26, 2017).  
  
4.  Entitlement to an initial compensable evaluation for degenerative arthritis of the left knee, rated as limitation of extension, (from January 26, 2017).  

5.  Entitlement to a higher initial rating for instability of the right knee, currently evaluated as 20 percent disabling (from January 26, 2017).    

6.  Entitlement to a higher initial rating for instability of the left knee, currently evaluated as 20 percent disabling (from January 26, 2017).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION


The Veteran had active duty service from October 1994 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Central Office hearing.  A hearing transcript has been associated with the record.

In August 2012, the Board, in relevant part, denied the claims for increased ratings for left and right knee degenerative arthritis.  The Veteran subsequently appealed these denials of the claims for an increased rating to the Court of Appeals for Veterans Claims (Court).  In an April 2013 Joint Motion for an Order Partially Vacating and Remanding the Board Decision (JMR) and Order, the Court vacated the Board's August 2012 decision and remanded the claims to the Board for further adjudication.

In August 2015 and September 2016, the Board remanded this case for additional development.  

In February 2017, while this case was on remand, the Appeals Management Center (AMC) issued a rating decision in which the left knee degenerative arthritis rating was increased from 10 percent to 20 percent, effective January 26, 2017.  (The right knee degenerative arthritis rating was continued at 20 percent.)  

The February 2017 rating decision also assigned separate 20 percent ratings for moderate instability of the left and right knees and separate 0 percent (noncompensable) ratings for limitation of extension of the left and right knees; all of these new ratings were effective January 26, 2017.  The assignment of these ratings is considered to be part and parcel of the Veteran's original claim of entitlement to increased ratings for the left and right knee disabilities.  As such, the question of whether entitlement to increased ratings should be assigned for instability or limitation of extension of either knee is considered to be on appeal without the Veteran having to perfect a separate appeal.

The issue of entitlement to a temporary total rating for convalescence based on an October 2016 left knee surgery has been raised by the record in the January 2017 Disability Benefits Questionnaire (DBQ) report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee degenerative arthritis manifested by objective evidence of arthritis, crepitus and tenderness, extension that was limited to no more than zero degrees and flexion that was limited to no more than 40 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  Prior to January 26, 2017, the Veteran's left knee degenerative arthritis  manifested by objective evidence of arthritis, crepitus and intermittent tenderness, extension that was limited to no more than zero degrees and flexion that was limited to no more than 70 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in recurrent subluxation, removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  On and after January 26, 2017, the Veteran's left knee degenerative arthritis  manifested by objective evidence of arthritis, crepitus and intermittent tenderness, extension that was limited to no more than zero degrees and flexion that was limited to no more than 30 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in recurrent subluxation, removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

4.  On and after January 26, 2017, the Veteran's right knee degenerative arthritis manifested in no more than moderate instability.

5.  Prior to January 26, 2017, the Veteran's left knee degenerative arthritis manifested in no more than slight instability.

6.  On and after January 26, 2017, the Veteran's left knee degenerative arthritis manifested in no more than moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee limitation of flexion due to degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5260, 5262 (2016).

2.  Prior to January 26, 2017, the criteria for a rating in excess of 10 percent for left knee limitation of flexion due to degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

3.  On and after January 26, 2017, the criteria for a rating in excess of 20 percent for left knee limitation of flexion due to degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5260, 5262 (2016).

4.  On and after January 26, 2017, the criteria for a compensable rating for right knee limitation of extension due to degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

5.  On and after January 26, 2017, the criteria for a compensable rating for left knee limitation of extension due to degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

6.  On and after January 26, 2017, the criteria for a rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

7.  Prior to January 26, 2017, the criteria for a separate 10 percent rating, but no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

8.  On and after January 26, 2017, the criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) on the claim for VA benefits. 

With regard to the claims for an increased rating, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in February 2004, sent prior to the June 2004 rating decision, advised the Veteran of the evidence and information necessary to substantiate her claims for an increased rating as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

While this March 2006 notice letter was sent to the Veteran after the initial unfavorable decision in June 2004, her claims were readjudicated in the November 2006 statement of the case.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In addition, neither the Veteran nor her representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in April 2003, October 2003, May 2004, September 2005, October 2005, August 2008, December 2011, March 2015, November 2015, and January 2017 to determine the severity of her right and left knee disabilities.  Neither the Veteran nor her representative has alleged that these VA examinations are inadequate for rating purposes.  The January 2017 examination was conducted for the express purpose of complying with the examination requirements of 38 C.F.R. § 4.59 that have been recently clarified in Correia v. McDonald, 28 Vet. App. 158 (2016).  

Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right and left knee disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative has alleged that her right and left disabilities have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

Finally, the Board finds that the AOJ substantially complied with the August 2015 and September 2016 remand orders.  Specifically, the Board directed that the AOJ obtain the Veteran's updated VA treatment records and afford the Veteran an examination to determine the current nature and severity of her service-connected right and left knee disabilities.  Thereafter, the Veteran was afforded such VA examinations in November 2015 and January 2017, and her updated VA treatment records were associated with the record.  Therefore, the Board finds that the AOJ has substantially complied with the August 2015 and September 2016 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Additionally, in September 2007, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488(2010). 

Here, during the September 2007 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included claims for an increased rating for left and right knee disabilities.  The Veteran was asked to describe her knee symptoms and to identify where she received treatment.  Therefore, the Board finds that not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.   Furthermore, the hearing discussions did not reveal any additional, outstanding evidence that had been overlooked for the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.   


II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all of the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.   38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016)

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

The Veteran's right knee degenerative arthritis was previously rated by analogy under the diagnostic code for an unlisted orthopedic disability and impairment of the tibia and fibula while her left knee degenerative arthritis was rated under the diagnostic code for degenerative arthritis.  Since February 10, 2014, the right knee degenerative arthritis has been rated under the diagnostic code for impairment of flexion while the left knee degenerative arthritis was rated by analogy under the diagnostic codes for degenerative arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant also has limitation of knee motion that at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

B.  Factual Background

The Veteran contends that a higher rating is warranted for her service-connected right and left degenerative arthritis due to the pain she experienced.  In a November 2007 hearing, the Veteran testified that she experienced knee pain, swelling, tenderness, popping and left knee instability.

In an April 2003 VA joints examination report, the Veteran complained of bilateral knee pain, with flare-ups upon strenuous activity.  She denied experiencing any dislocation.  On physical examination, the Veteran had a right knee range of motion to 60 degrees of flexion and full extension, with a left knee range of motion to 70 degrees of flexion and full extension.  There was pain on motion, and the motion stopped where the pain started.  Following repetitive use or flare-up, there was no additional fatigue, weakness, or lack of endurance.  The Veteran had painful motion, but no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Her gait was normal, there was no ankylosis, there was no leg length shortening, and the Veteran did not have inflammatory arthritis.  The diagnosis was degenerative joint disease of the knees.

In a May 2003 VA outpatient medical report, the Veteran complained of right knee popping and bilateral knee locking.  On examination, the Veteran had a mild valgus deformity, without effusion, warmth, erythema, or laxity. McMurray's test was negative, bilaterally.  On X-ray examination, the Veteran had mild degenerative joint disease of the bilateral knees, with minimal narrowing of the medial menisci. The assessment was degenerative joint disease, greater in the right knee than the left knee, and patellofemoral syndrome.

In an October 2003 VA joints examination report, the Veteran complained of right knee pain, weakness, stiffness, giving way, locking, fatigability, and lack of endurance.  She reported flare-ups of increased pain when the knee locked, and stated that the pain became severe with standing of longer than five or six minutes. The Veteran denied dislocation but reported locking up that may have been subluxation.  She stated that she could not work due to her right knee pain.  On physical examination, any movement of the right knee produced severe pain, but the Veteran had flexion to 50 degrees and extension to zero degrees.  The Veteran's right knee was not ankylosed and there was no instability noted.  The diagnosis was chondromalacia patellar, patellar tendonitis, and right knee degenerative joint disease.

In an October 2003 VA outpatient orthopedics report, the Veteran complained of right knee pain which was increasing.  On examination, the Veteran had a normal gait without effusion or crepitus.  Her range of motion was full but guarded, and there was tenderness of the anterior joint. X-ray examination was within normal limits.  The assessment was internal derangement of the left knee.

In a November 2003 VA outpatient medical report, the Veteran complained of knee pain with inflammation at the end of each day.  On physical examination, the Veteran had a full knee range of motion without crepitus, laxity, or tenderness. Lachman's testing was negative, bilaterally.  The assessment was degenerative joint disease, greater in the right knee than the left knee, with difficulty flexing the knee.

In a March 2004 VA outpatient medical report, the Veteran complained of occasional knee giving out.

In a May 2004 VA joints examination report, the Veteran complained of bilateral knee pain, stiffness, swelling, fatigue, and weakness.  She reported that the symptoms were worse at night, and that she experienced flare-ups with prolonged standing, driving, sitting, cold weather, and storms.  Flare-ups were manifested by throbbing, increased pain, and swelling.  She reported left knee giving out approximately four to five times per week, with falls, and daily right knee giving out.  On physical examination, the Veteran had painful motion in the right knee throughout the range of motion on flexion and extension.  The Veteran's bilateral knees were grossly normal, with negative Lachman, McMurray, and Drawer sign testing.  There was no right knee effusion or crepitus.  The Veteran's right knee had 25 percent of the strength of the left knee with light resistance, but there was no increase in weakness with repetition motion.  Her left knee had good strength. Both knees were stable.  The diagnoses were progressive degenerative changes of the left and right knees, and residuals.  On X-ray examination, the Veteran's bilateral knees were negative for abnormalities.

A December 2004 VA outpatient medical report stated that, on physical examination, the Veteran had a full knee range of motion, bilaterally, without crepitus, effusion, enlargement, or warmth.  McMurray's and Lachman's tests were negative.  The assessment was mild bilateral degenerative joint disease.

In a September 2005 VA joints examination report, the Veteran complained of left knee pain, swelling, and giving out.  On physical examination, the Veteran's left knee had a full range of motion without erythema, effusion, warmth, laxity, or crepitus.  Lachman's and McMurray's tests were negative.  The assessment was degenerative joint disease of both knees and left patellofemoral syndrome.

In an October 2005 VA outpatient medical report, the Veteran complained of knee pain.  On physical examination, there was mild tenderness around the right patella. The Veteran had a normal range of motion in both knees and a good gait, but with slightly less than normal strength.

In an October 2005 VA joints examination report, the Veteran complained of bilateral knee pain, greater in the right than the left, as well as bilateral stiffness with prolonged sitting.  She reported experiencing flare-ups with strenuous activity, including prolonged sitting, but denied dislocation.  On physical examination, the Veteran had right knee flexion to 90 degrees and extension to zero degrees, with left knee flexion to 95 degrees and extension to 0 degrees. There was pain on motion, and the motion stopped where the pain started.  The Veteran did not have any fatigue, weakness, or lack of endurance, and her limitations were secondary to pain. Repetitive motion did not result in further loss of range of motion, though an estimate of loss of range of motion on flare-up could not be provided without speculation.  The Veteran had painful motion, but no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no ankylosis or leg length shortening, and the Veteran did not have inflammatory arthritis.  The diagnosis was strained knees, bilaterally.

In multiple VA physical therapy reports, dated from October 2005 to December 2005, the Veteran complained of right knee pain, weakness, and buckling.

In a March 2006 VA outpatient medical report, the Veteran reported improvement in her right knee pain following physical therapy.

A May 2006 VA outpatient medical report stated that, on physical examination, the Veteran's right knee had a full range of motion without effusion, erythema, crepitus, or laxity.  Lachman's and McMurray's tests were negative.  The assessment was right knee pain and patellofemoral syndrome.

In a January 2007 VA outpatient medical report, the Veteran complained of bilateral knee pain and swelling after walking and stepping.  On physical examination, the Veteran's knees had a full range of motion without crepitus, effusion, tenderness, or deformity.  Lachman's and McMurray's tests were negative and the Veteran had a normal gait.  The assessment was bilateral knee pain with a history of mild degenerative joint disease and a normal examination.

In a September 2007 VA outpatient medical report, the Veteran complained of right knee pain.  On physical examination, the Veteran had a full range of motion in the bilateral knees, without crepitus, enlargement, effusion, or laxity.  The Veteran's right patellar tendon was tender and the right knee had a mild valgus deformity.  The assessment was tight knee patellar tendonitis and mild degenerative joint disease of both knees.

In a March 2008 VA outpatient medical report, the Veteran complained of bilateral knee pain.  On physical examination, the Veteran had a full range of motion in the bilateral knees, without laxity, warmth, enlargement, or effusion.  There was bilateral genus valgus, greater on the right than the left, as well as some crepitus of the right patella with compression.

In an August 2008 VA joints examination report, the Veteran reported that she was able to stand for more than one hour but less than three hours, and was able to walk more than a quarter mile but less than one mile.  She reported experiencing right knee giving way, instability, weakness, locking, and great toe numbness, as well as bilateral pain and stiffness.  The Veteran denied experiencing deformity, but reported experiencing severe flare-ups on a weekly basis.  On physical examination, the Veteran had an antalgic gait and there was evidence of abnormal weight bearing.  There was right knee range of motion to 90 degrees of flexion, with pain at 45 degrees, and zero degrees of extension, with pain at 10 degrees.  There was left knee range of motion to 90 degrees of flexion, with pain at 90 degrees, and zero degrees of extension, with pain at 10 degrees.  There was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis. Bilaterally, the Veteran did not have bumps consistent with Osgood-Schlatter's Disease, mass behind the knees, grinding, instability, or meniscus abnormality.  There was bilateral crepitation, and subpatellar tenderness, as well as click or snaps in the right knee, but not the left knee.  The examiner stated that the Veteran's right knee was painful with any movement, and that her range of motion may have been affected by her perception of pain, rather than any actual joint dysfunction.  Ballotment, Bulge sign, Drawer test, McMurray's test, and Appley tests were negative, bilaterally.  On X-ray examination, no abnormalities were noted in either knee.  The diagnoses were right knee chondromalacia patellar and patellar tendinitis, and left knee patellofemoral syndrome.  The right knee symptoms had no effect on grooming or feeding; a mild effect on dressing and toileting; a moderate effect on chores, shopping, and traveling; a severe effect on exercise and bathing; and prevented sports and recreation.  The left knee symptoms had no effect on feeding, dressing, toileting, or grooming; a mild effect on chores, shopping, and traveling; a moderate effect on recreation and bathing; and a severe effect on exercise and sports.
In a December 2011 VA knee and lower leg examination report, the Veteran complained of increased swelling, pain, throbbing, popping, locking, and instability. She reported experiencing flare-ups frequently, which prevented her from going to work and lasted for two to three days.  On physical examination, the Veteran had a bilateral knee range of motion to 90 degrees of flexion, with pain at 50 degrees, and extension to zero degrees without pain.  After repetitive motion, there was no change in the range of motion, bilaterally.  The functional loss and impairment was listed as bilateral reduced movement, pain on movement, disturbance of locomotion, and an antalgic gait.  The Veteran had normal strength on flexion and extension, bilaterally.  There was no instability in either knee, and no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have, and had never had, medial tibial stress syndrome, stress fracture, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  She also did not have any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had not undergone any knee operations and did not have any scars related to her knee disorders. She used knee braces for bilateral knee pain.  There was no x-ray evidence of degenerative arthritis, traumatic arthritis, or patellar subluxation. Her knee disorder impacted her work due to staying home for two to three days during a flare-up.  The Veteran reported that she stood for eight hours a day, except for lunch and breaks.

A March 2015 VA knee Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of pain, swelling, tenderness, instability and an inability to crawl.  She also reported swelling, pain during movement of knees, difficulty sleeping, stiffness, an inability to sit for long periods, popping, twitching, instability and tingling during flare-ups.  Physical examination revealed tenderness or pain to palpation for joint line or soft tissues of the both knees.

Right knee flexion was found to be to 60 degrees and extension was found to be to zero degrees or any degrees of hyperextension, with objective evidence of pain at the end of the range of motion.  Left knee flexion was found to be to 80 degrees and extension was found to be to zero degrees or any degree of hyperextension, with objective evidence of pain at the end of range of motion. Repetitive motion testing revealed right knee flexion to be to 70 degrees, right knee extension to be to zero degrees, left knee flexion to be to 80 degrees and extension to be to zero degrees.  Functional loss and/or functional impairment of the knee and lower leg included less movement than normal, weakened movement and pain on movement.  Anterior instability, posterior instability and medial-lateral instability were found to be normal in both knees.  There was evidence or history of recurrent patellar subluxation/dislocation.  The examiner found that the Veteran did not currently have, nor has she had, shin splints, a stress fracture of the lower extremity, chronic exertional compartment syndrome, genu recurvatum, a leg length discrepancy, a meniscal condition, or a total knee joint replacement.  The examiner noted that there were contributing factors of pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.

An August 2015 VA treatment note reflects the Veteran's complaints of left knee throbbing, pain that was rated as "7/10" and knee swelling.  Physical examination revealed the left knee to be slightly swollen under the patella with tenderness upon patellar manipulation and slight tenderness reported with anterior drawer sign.  Posterior drawer sign and Murphy's were negative.  She was noted to be able to bear weight on the left knee and that no assistive devices were warranted at this time.

A September 2015 private treatment note reflects the Veteran's complaints of aching, sharp and throbbing pain in the left knee that was rated as "8/10."  These symptoms were aggravated by walking and standing and were relieved by medication and elevation.  Physical examination revealed maximum tenderness at the right medial joint line, left medial joint line and left lateral joint line as well as mild left knee effusion, mild left knee swelling and crepitation in both knees.
Left knee flexion was found to be to 100 degrees and extension was found to be to zero degrees with pain.  Right knee flexion was found to be to 135 degrees and extension was found to be to zero degrees.  Lachman's, McMurray's, Posterior Drawer's and anterior drawer testing were found to be negative.  The provider noted that a recent magnetic resonance imaging (MRI) scan confirmed that the Veteran had a torn posterior horn of the medial meniscus, significant degenerative changes with the chondral defect in the medial compartment and milder degenerative changes in the lateral and patellofemoral compartments.  The provider noted that the Veteran could be treated with arthroscopic surgery and that a total knee arthroplasty should be deferred for as long as possible and that the only other option that the provider had to offer was to try her with an off-loading brace.

A November 2015 VA knee DBQ report reflects the Veteran's complaints of worsened knee symptoms, knee instability, knee pain that was worse in the left knee and a history of recurrent effusion in both knees.  Daily flare-ups that occur through-out the day, and stiffness with prolonged sitting were reported.  She also reported difficulty getting her shoes, socks and pants on and that her left knee buckled and caused her to fall.  She reported using a cane during more severe knee pain and that she wore an off-loading knee brace during the day for lateral support.
Physical examination noted limited gait and joint effusion that impaired standing and walking but was negative for localized tenderness or pain on palpation of the joint or associated soft tissue.  Right knee flexion was found to be from zero to 90 degrees while extension was found to be from 90 degrees to zero degrees with no pain, pain with weight-bearing, or associated soft tissue or crepitus on examination.  Left knee flexion was from zero degrees to 70 degrees and extension was from zero degrees to 70 degrees with pain on examination.  There was evidence of pain with weight-bearing and crepitus.  Repetitive use testing in the right knee did not reveal any additional functional loss or range of motion.  

The examiner noted that pain, fatigue and lack of endurance limited functional ability with repeated use over a period of time.  Repetitive use testing in the left knee did not reveal any additional function loss or range of motion.  The examiner noted that this physical examination was conducted during a flare-up.  Other functional impairments were noted to include swelling, disturbance of locomotion, interference with sitting and interference with standing in both knees.  Examination was negative for ankylosis, muscle atrophy, a history of recurrent subluxation and a history of lateral instability.  Anterior instability, posterior instability, medial instability and lateral instability testing were found to be normal in both knees.  The examiner noted that the Veteran suffered from left knee shin splints and left meniscal tear.  A November 2015 examiner opined that the Veteran's knee conditions were incurred during military service.

A September 2016 private left knee surgery evaluation record notes that the Veteran and her physician "discussed keeping [the Veteran] with her same work restrictions of sedentary work and flexible sit-stand schedule 8 hours a day.  She does have a job that allows her to do this."  The Veteran underwent left knee arthroscopy with partial medial meniscectomy/extensive chondroplasty/synovectomy on October 18, 2016.

A January 2017 DBQ report reflects the Veteran's complaints of sharp daily knee pain at a severity of 6 or 7 out of 10, radiating from the knee to the thigh, with dull throbbing stiffness.  The pain increases to 10 out of 10 with weightbearing activity and with cold and damp weather.  Left knee pain flares twice weekly to more than 10 out of 10 with sharp, burning, throbbing, stabbing pain lasting from days to weeks, which is associated with knee swelling and stiffness and is triggered by activity with riding or sitting for more than 30 minutes.  Right knee pain flares once weekly, lasting 4 to 5 days.  On flare-ups, the level of pain exceeds 10 out of 10.  During these flares, she is unable to climb or descend stairs.  She reported she can hardly walk due to swelling that occurs with standing for more than 10 minutes.  She is unable to bend her knee due to chronic pain, and she experiences pain with standing or walking on cement floors.  Knee pain at night wakens her from sleep.  She reported her knee will give out on her with 10 to 15 minutes of standing.  She has fallen several times due to left knee locking with instability on walking or standing.  Walking over an incline, up or down stairs, bending, and stooping are restricted due to pain.  She can do no running or jumping.  She needs her husband to assist her with donning stockings and getting into or out of a vehicle.  She can do no physical activities with children.  She has been advised to treat her knees with pain and muscle relaxant medications, and with a brace and cane.  She stated that she has been advised that she will not be able to resume her career in the postal service due to her left knee disability.  

Physical examination noted right knee flexion to 40 degrees and right knee extension to -5 degrees, while left knee flexion was to 30 degrees and extension was to -5 degrees.  There was decreased mobility due to pain, and there was knee joint hyperextension.  There was evidence of pain on weightbearing.  There was localized tenderness or pain on palpation of the joint with effusion.  There was additional functional loss due to pain, fatigue, and lack of endurance on repetitive motion, but no additional loss of range of motion.  It was noted that pain, fatigue, and lack of endurance significantly limit functional ability with repeated use over a period of time, but no additional limitation of motion was noted.

There was no history of recurrent subluxation or lateral instability.  There was a history of recurrent effusion.  There was medial and lateral joint instability on testing at a 2+ level of 5 to 10 millimeters bilaterally.  The Veteran did not have recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The Veteran has had left and right side meniscal tear with frequent episodes of joint locking, pain, and effusion, which produce chronic painful and limited mobility.  The Veteran has had a left side meniscectomy with limited mobility, pain, swelling, popping, and locking.  

The examiner opined that the Veteran's knee disabilities impact her ability to perform any type of occupational task in that she has been out of work six times in the past year.  She works full time for the postal service.  She admits that she had to be moved in job duties due to being unable to walk the floors.  She received her last medical note about two weeks earlier limiting her to sedentary work only.  She was also limited to no stairs, no walking, and no bending/stooping.  Both lateral and contralateral joints had pain on active and passive range of motion testing and when the joint was used in weightbearing and non-weightbearing.

In an addendum, the January 2017 examiner noted that the Veteran has a severe level of functional impairment due to her bilateral knee disabilities, remarkable for an advanced level of orthopedic pathology of degenerative etiology consistent with tricompartmental arthritis of the left knee with degenerative joint disease of the right knee with meniscal tear and bilateral knee instability.  This represents a significant progression of her previously-evaluated service-connected disability.  The Veteran's left knee disability failed all conservative measures and she underwent a left knee arthroscopic surgery during October 2016 for meniscectomy, chondroplasty, with debridement.  This produced minimal improvement in her pain and functional impairment.  She reported that she is restricted to sedentary employment due to her left knee disability.  She has declined right knee arthroscopic surgery because of residuals of her recent left knee surgery.  She has pain with decreased mobility and instability on her right knee.   

C.  Analysis

As the Veteran's right and left knee degenerative arthritis have been assigned disability ratings based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether she is entitled to a higher rating under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees and a 30 percent rating where flexion is limited to 15 degrees.  However, the evidence demonstrates that the Veteran's right knee flexion is limited to 40 degrees, at worst, during the appeal period.  Therefore, a rating in excess of 20 percent is not warranted at any point during the appeals period for right knee limitation of flexion.  Prior to January 26, 2017, the evidence demonstrates that the Veteran's left knee flexion is limited to 70 degrees, at most, and is limited to 30 degrees on January 26, 2017.  Therefore, a rating in excess of 10 percent is not warranted for left knee limitation of flexion prior to January 26, 2017, and a rating in excess of 20 percent is not warranted for left knee limitation of flexion on and after that date.
 
Even in consideration of pain, the Board finds that the Veteran is not entitled to ratings in excess of those assigned above for limitation of flexion.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, while the January 2017 VA examiner found pain on range of motion in both knees, flexion was found to be to 40 degrees in the right knee and 30 degrees in the left knee.  Testing during the January 2017 examination expressly contemplated pain on weightbearing and non-weightbearing and on active and passive motion.  While the March 2015 VA examination found pain at the end of range of motion, flexion was found to be to 60 degrees in the right knee and 80 degrees in the left knee.  While the December 2011 VA examination found pain on right knee flexion, flexion was found to end at 90 degrees.  Similarly, while pain was found on right and left knee flexion in an August 2008 VA examination, flexion in both knees was found to be to 90 degrees.  The Board also notes that while the Veteran reported experiencing flare-ups, she did not report that such flare-ups resulted in additional limitation of motion.  Moreover, the November 2015 VA examination was noted to have been conducted during a flare-up.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 15 degrees in right knee and/or flexion limited to 30 degrees in left knee prior to January 26, 2017, and limited to 15 degrees in the left knee on or after that date.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Code 5260 in either knee.  

Pursuant to VAOPGCPREC 9-04, the Veteran has been assigned separate noncompensable ratings under Diagnostic Code 5261 pertinent to limitation of extension of the leg, effective January 26, 2017.  The Board has considered whether the Veteran is entitled to compensable limitation of extension ratings on or after January 26, 2017, and whether she is entitled to noncompensable ratings prior to that date for a finding of limitation of extension that does not satisfy the criteria for a compensable rating.  As indicated previously, Diagnostic Code 5261 provides for a 10 percent rating that requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran had extension in both knees to zero degrees in the April 2003, October 2003, August 2008, December 2011, March 2015 and September 2015.  She has hyperextension to -5 degrees in both knees at her January 2017 examination, but this finding was cited as the basis to assign a noncompensable rating for each knee for limitation of extension on and after January 26, 2017.  The VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  As stated previously, the Veteran reported experiencing flare-ups on multiple occasions, but she did not report any additional range of motion limitation or other functional impairments during flare-ups.  Moreover, the November 2015 VA examination was noted to have been conducted during a flare-up.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5261 prior to January 26, 2017, and she is not entitled to a higher rating on or after that date.  See DeLuca, supra; Mitchell, supra.   

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability in the right knee prior to January 26, 2017, and whether she is entitled to a separate rating in excess of 20 percent based on recurrent subluxation or lateral instability on or after that date.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Veteran denied dislocation but reported locking up in October 2003.  However, no evidence of subluxation or dislocation was found on examination in December 2011 and March 2015 and a history of recurrent subluxation was not found on a November 2015 VA examination.  Lateral instability in the right knee was not found on examination in April 2003, October 2003, October 2005 and December 2011.  The Veteran has not alleged suffering from lateral instability in the right knee.  As the record fails to demonstrate recurrent subluxation in either knee or lateral instability in the right knee prior to January 26, 2017, a higher or separate rating under Diagnostic Code 5257 is not warranted prior to that date.  The Veteran did report instability during her January 2017 VA examination, and instability was demonstrated on diagnostic testing.  However, this instability was evaluated on testing to be at a 2+ level of 5 to 10 millimeters bilaterally.  In the absence of medial and lateral joint instability at a 3+ level in excess of 10 millimeters, a rating in excess of 20 percent is not warranted from January 26, 2017.

However, the record does establish the presence of at least subjective lateral instability in the left knee prior to January 26, 2017.  Physical examinations were negative for instability and laxity, to include those conducted in November 2003, May 2004, September 2005, October 2005, September 2007, March 2008, December 2011 and March 2015.  Lachman and/or McMurray's tests were also found to be negative in November 2003, May 2004, December 2004, September 2005, May 2006, January 2007 and August 2008.  However, during this period, the Veteran consistently complained of left knee instability and asserted that she wears a left knee brace due to instability.  The Veteran's private orthopedist suggested that the Veteran's use of a left knee brace was treatment for her left knee condition in a September 2015 treatment note.  Therefore, in light of the Veteran's subjective reports of lateral instability and the suggestion of the private orthopedist that the Veteran's use of a knee brace was a necessary treatment, the Board finds that the Veteran's left knee instability resulted in no more than slight impairment.  Consequently, prior to January 26, 2017, a 10 percent rating, but no higher, is warranted for left knee instability under Diagnostic Code 5257.  A higher rating is not warranted prior to that date, as no evidence of lateral instability was found on physical examination or other objective testing.  

On and after January 26, 2017, the Board finds that a rating in excess of 20 percent for instability is not warranted.  As with the right knee disability, the left knee instability was evaluated on testing to be at a 2+ level of 5 to 10 millimeters bilaterally.  In the absence of medial and lateral joint instability at a 3+ level in excess of 10 millimeters, a rating in excess of 20 percent is not warranted from January 26, 2017.

The Board has next considered whether the Veteran's right and/or left knee degenerative arthritis are most appropriately rated under Diagnostic Code 5258, pertaining to dislocated semilunar cartilage or Diagnostic Code 5259, pertaining to symptomatic removal of semilunar cartilage.  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See Dorland's Illustrated Medical Dictionary 1127 (30th ed. 2003).  Prior to the January 2017 VA examination, the record does not establish, and the Veteran has not suggested, that she suffered from a meniscus condition in her right knee or that she has undergone surgery for a meniscus condition.  The Board notes the arguments of the Veteran's representative in its March 2016 Informal Hearing Presentation that a separate rating was warranted for a left knee meniscus condition, and subsequent evidence.  A November 2015 VA examiner found that the Veteran's left knee meniscal tear manifested as frequent episodes of joint pain and effusion and that it buckled, causing her to fall.  However, the award of a separate rating for such functional impairments would also constitute impermissible pyramiding as the Veteran is already being compensated for joint pain and effusion under Diagnostic Code 5260 and instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.14; Esteban, supra.   As such, a higher or separate rating under Diagnostic Codes 5258 or 5259 in either knee is not warranted.

In addition, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256 or 5263, respectively, in either knee.

Finally, the Board notes that the Veteran's representative submitted an excerpt of journal article addressing gait and its mechanics.  The Board finds no information within this article of a generic relationship with such a degree of certainty such that, under the facts of this specific case, establishes the level of functional impairment for the Veteran's right and/or left knee.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive).

D.  Other Considerations

The Board has considered whether additional staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected right and left knee degenerative arthritis; however, the Board finds that her right knee limitation of flexion and extension and left knee limitation of flexion symptomatology have been stable within the applicable rating criteria throughout the appeal.  The Board further finds that the Veteran's left knee limitation of flexion and left and right knee instability have been stable within the separate stages that have already been assigned in this case.  Therefore, assigning further stated ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her service-connected disabilities at issue and notes that her lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left degenerative arthritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Veteran's ratings for her left and right knee degenerative arthritis and her left and right knee in stability contemplate the functional limitations caused by her right and left knee disabilities. 
In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the right and left knees provide disability ratings on the basis of limitation of motion and instability.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5235-5243, 5257, 5260-5261 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R.        § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The rating schedule also specifically contemplates factors such as lateral instability.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include being unable to bend, stoop, or lift as much as she was previously able to do.

The Veteran's various subjective complaints-including but not limited to knee pain and limitation of motion-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, that is, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to her service-connected right and left knee disabilities.  Moreover, the Veteran testified that she was working for a veterans group during her September 2007 hearing and reported that she was employed as a supervisor in an August 2015 VA treatment note.  Even though she did state that she has been advised she will not be able to resume this career, the January 2017 VA examination report expressly notes that the Veteran was working full time for the postal service.  Private medical records from around the time of her September 2016 surgical consultation and her October 2016 left knee surgery expressly state her doctor's determination that the Veteran is limited to sedentary work due to her knee disabilities and the Veteran's own assessment that her current employment is able to accommodate her restrictions.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with the instant claims decided herein and, consequently, no further consideration of such is necessary at this time. 

For the foregoing reasons, the Board finds that a separate 10 percent rating for left knee instability, but no higher, is warranted prior to January 26, 2017.  However, no other higher or separate ratings are warranted for the claims of entitlement to an increased rating for a right and left knee traumatic arthritis or left and right knee instability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to an increased evaluation for degenerative arthritis of the right knee, rated as limitation of flexion, currently evaluated as 20 percent disabling, is denied.  

Entitlement to an increased evaluation for degenerative arthritis of the left knee, rated as limitation of flexion, evaluated as 10 percent disabling prior to January 26, 2017 and as 20 percent disabling on and after that date, is denied. 

Entitlement to an initial compensable evaluation for degenerative arthritis of the right knee, rated as limitation of extension, is denied.  

Entitlement to an initial compensable evaluation for degenerative arthritis of the left knee, rated as limitation of extension, is denied.

Entitlement to a higher initial rating for instability of the right knee, currently evaluated as 20 percent disabling, is denied.

Prior to January 26, 2017, a separate 10 percent rating, but no higher, for instability of the left knee, is granted, subject to the laws and regulations governing payment of monetary benefits.

On and after January 26, 2017, entitlement to a rating in excess of 20 percent for instability of the left knee is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


